--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2
 
 
NON-EXCLUSIVE LICENSE AGREEMENT


PREAMBLE


This Non-Exclusive License Agreement (this “Agreement”) is made and entered into
effective as of December 10, 2014 (the “Effective Date”) by and among World
Surveillance Group Inc. (hereinafter referred to as “World”), Global Telesat
Corp. (hereinafter referred to as “GTC”), a wholly-owned subsidiary of World,
Great West Resources, Inc. (hereinafter referred to as “Parent”), and Orbital
Satcom Corp., a wholly owned subsidiary of Parent (hereinafter referred to as
“Licensee” and, together with GTC, World and Parent, the “Parties”).


RECITALS



Whereas, GTC owns certain appliques identified on Schedule A hereto (the
“Licensed Appliques”);


Whereas, Licensee desires to use the Licensed Appliques in its business
operations; and


Whereas, GTC desires to allow Licensee the right to use the Licensed Appliques,
and Licensee desires the right to use the Licensed Appliques, subject to and in
accordance with the terms set forth herein.


TERMS AND CONDITIONS


NOW, THEREFORE, in consideration of the premises, covenants and agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:





1.   Authority and Relationship of the Parties
 
Licensee, on the one hand, and GTC, on the other hand, are and shall remain
independent contractors throughout the term of this Agreement. Nothing in this
Agreement shall be construed to constitute Licensee on the one hand, and GTC, on
the other hand, as partners, joint venturers, agents or anything other than
independent contractors.


2.    GTC License


2.1  Grant of Non-Exclusive License to Licensee


Subject to the terms and conditions of this Agreement, GTC hereby grants to and
Licensee hereby accepts a fully-paid and irrevocable non-exclusive license to
use the Licensed Appliques identified in more detail on Schedule A hereto (“GTC
License”) which shall include the full right to utilize the Licensed Appliques
as heretofore or hereafter used by GTC.  Licensee acknowledges that (i) this
Agreement does not transfer any interest in the ownership or title of any
portion of the Licensed Appliques and (ii) Licensee does not own any portion of
the Licensed Appliques.  GTC shall take no action that shall in any manner
diminish or cause any third party to diminish the use of the Licensed Appliques
by Licensee.
 
2.2  Term of License


The GTC License shall have a term (the “Term”) equal to ten (10) years following
the Effective Date.


3.    GTC Obligations


GTC shall maintain the Licensed Appliques in a manner consistent with past
practice and as required by any contract related to the Licensed Appliques for
the Term at its or Globalstar’s sole cost and expense.


4.    Consideration.


4.1  Shares


On the Effective Date, in consideration of the licenses and the other agreements
of GTC hereunder, Parent shall issue to GTC or its designee $2.0 million (USD)
of shares of Parent’s common stock (the “Shares”), which shares shall be valued
on the basis of the closing price for the day immediately preceding the
Effective Date for the Company, as reported on Bloomberg.
 
 
 
 

--------------------------------------------------------------------------------

 
 
4.2  Most Favored Nation Pricing


On the Effective Date, GTC and Parent and Licensee shall enter into a
non-assignable VAR or distributor agreement whereby GTC shall for a period of 10
years from the Effective Date receive a discount of 25% off the standard pricing
given to any of Licensee’s or Parent’s VARs or distributors on messaging
air-time.

5.    Right of First Refusal.


5.1  Grant.  GTC hereby unconditionally and irrevocably grants to Licensee, or
its permitted transferees or assigns,  (i) a right of first refusal to purchase
some or all of the Licensed Appliques at the depreciated book value of such
Licensed Appliques set forth on World’s balance sheets contained in World’s most
recently filed Form 10-Q or Form 10-K with the Securities and Exchange
Commission (the “Depreciated Book Value Price”), if GTC or World shall apply for
or consent to the appointment of a receiver, trustee or liquidator of all or
substantially all of its assets, file a voluntary petition in bankruptcy or
admit in writing the inability to pay its debts as they become due, or make a
general assignment for the benefit of creditors or take advantage of any
insolvency law, and (ii) a right to receive notice if a third party has made an
offer to purchase some or all of the Licensed Appliques (a “Proposed Applique
Transfer”) and the right to make a competing offer to purchase some or all of
the Licensed Appliques, such competing offer to contain a price no lower than
the Depreciated Book Value Price.


5.2  Notice.  Each time GTC receives an offer relating to a Proposed Applique
Transfer it must deliver a written notice to Licensee indicating that it has
received such an offer (the “Proposed Transfer Notice”) not later than fifteen
(15) days prior to the consummation of such Proposed Applique Transfer.  Such
Proposed Transfer Notice shall indicate only that an offer has been made, but
shall not be required to include any of the terms of the offer.  To exercise its
right under this Section 5, the Licensee must deliver a written notice to GTC
conveying the terms of its competing offer to purchase some or all of the
Licensed Appliques within five (5) days after delivery of the Proposed Transfer
Notice.  


6.    Confidentiality


The Parties acknowledge and agree that any information including customer names,
vendors, pricing schedules, models, data, discoveries, ideas, concepts,
know-how, techniques, designs, specifications, drawings, blueprints, tracings,
diagrams, samples, flow charts, computer programs, disks, diskettes, tapes,
marketing plans, and/or other technical, financial, or business information
related to the GTC License and use of the Licensed Appliques in the operations
of GTC’s business constitute valuable trade secrets and confidential information
of GTC and World (“Confidential Information”).  Parent and Licensee agree that
each shall take all reasonable steps to preserve and protect the confidentiality
of such Confidential Information.


Parent and Licensee agree to maintain as confidential the Confidential
Information and further agree not to disclose the Confidential Information other
than as specifically permitted by this Agreement or as required by any
governmental law rule or regulation in the United States. At no time shall
Parent and Licensee use, or allow others to use or have access to, the
Confidential Information for any purpose other than the performance of Parent’s
or Licensee’s obligations or exercise of Parent’s or Licensee’s rights under and
in accordance with this Agreement or disclose the Confidential Information to
any third party without the prior written consent of GTC and World, which may be
withheld in their sole discretion, and then only after the party to whom such
disclosure will be made has agreed in writing to comply with and be bound by the
applicable terms of this Agreement.



7.    Representations and Warranties


7.1  Authority


Each of GTC and World, on the one hand, and Licensee and Parent, on the other
hand, represents and warrants to the other of them that (a) this Agreement has
been duly executed and delivered and, assuming the due and valid execution and
delivery of this Agreement by the other Parties hereto, constitutes a valid and
binding agreement enforceable against such Party in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer and other similar laws affecting creditors’ rights generally
from time to time in effect, and to general principles of equity (including
concepts of materiality, reasonableness, good faith and fair dealing),
regardless of whether considered in a proceeding in equity or at law, (b) no
authorization or approval from any third party is required in connection with
such party’s execution, delivery, or performance of this Agreement, other than
the consent of Globalstar, Inc., and (c) the execution, delivery, and
performance of this Agreement does not violate the laws of any jurisdiction
applicable to such Party or the terms or conditions of any other agreement to
which it is a party or by which it is otherwise bound.
 
 
 
 

--------------------------------------------------------------------------------

 
 
7.2  Ownership of the Licensed Appliques


GTC and World, jointly and severally, represent and warrant that GTC owns the
Licensed Appliques free and clear of any liens and as of the Effective Date, it
has received no notice of any third party claims against or challenging GTC’s
ownership or control of the Licensed Appliques.


7.3  Sufficiency of Licensed Appliques.
 
The Licensed Appliques are in good working condition and repair, consistent with
their current use as conducted by GTC, normal wear and tear excepted.  To GTC’s
knowledge, there are no material defects in, or conditions with, the Licensed
Appliques that will negatively impact Licensee’s ability to use the Licensed
Appliques as they are currently used.


7.4  Finder’s Fee


Each of GTC, on the one hand, and Licensee and Parent, on the other hand,
represents and warrants to the other of them that no person is entitled to
receive a finder’s fee in connection with this Agreement as a result of any
action taken by GTC, on the one hand, and Licensee or Parent, on the other hand,
respectively, pursuant to this Agreement, and agrees to indemnify and hold
harmless the other of them and its or their respective employees, and
affiliates, in the event of a breach of this representation and warranty by
it.  This representation and warranty shall survive the Effective Date.


7.5  Accredited Investor


GTC (and each of its designees to be issued Parent restricted stock) (i) is an
“accredited investor,” as that term is defined in Regulation D under the
Securities Act of 1933, as amended; (ii) has such knowledge, skill and
experience in business and financial matters, based on actual participation,
that GTC is capable of evaluating the merits and risks of an investment in
Parent and the suitability thereof as an investment for GTC; (iii) has received
such documents and information as it has requested and has had an opportunity to
ask questions of representatives of Parent concerning the terms and conditions
of the investment proposed herein, and such questions were answered to the
satisfaction of GTC; and (iv) is in a financial position to hold the Shares for
an indefinite time and is able to bear the economic risk and withstand a
complete loss of his investment in Parent.
 
8     Indemnification





8.1  Indemnification by GTC and World


GTC and World shall defend, protect, indemnify and hold harmless Licensee and
Parent and all of their respective stockholders, partners, members, officers,
directors, employees and direct or indirect investors and any of the foregoing
persons’ agents or other representatives (including, without limitation, those
retained in connection with the transactions contemplated by this Agreement)
(collectively, the “Licensee Indemnitees”) from and against any and all actions,
causes of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Licensee Indemnitee is a party to the action for which indemnification hereunder
is sought), and including reasonable attorneys’ fees and disbursements (the
“Licensee Indemnified Liabilities”), incurred by any Licensee Indemnitee as a
result of, or arising out of, or relating to (a) any misrepresentation or breach
of any representation or warranty made by GTC or World in this Agreement, (b)
any breach of any covenant, agreement or obligation of GTC or World contained in
this Agreement or (c) any cause of action, suit or claim brought or made against
such Licensee Indemnitee by a third party (including for these purposes a
derivative action brought on behalf of GTC or World) and arising out of or
resulting from the execution, delivery, performance or enforcement of this
Agreement by Licensee or Parent (unless such action is based upon a
misrepresentation or breach of Parent or Licensee’s representations, warranties
or covenants under this Agreement or any of the documents contemplated hereby,
or any violation by Parent or Licensee of any securities laws, or any conduct by
Parent or Licensee which constitutes fraud, gross negligence, willful misconduct
or malfeasance). To the extent that the foregoing undertaking by GTC or World
may be unenforceable for any reason, GTC and World shall make the maximum
contribution to the payment and satisfaction of each of the Licensee Indemnified
Liabilities which is permissible under applicable law.


8.2  Indemnification by Parent and Licensee


Parent and Licensee shall defend, protect, indemnify and hold harmless GTC and
World and all of their respective stockholders, partners, members, officers,
directors, employees and direct or indirect investors and any of the foregoing
persons’ agents or other representatives (including, without limitation, those
retained in connection with the transactions contemplated by this Agreement)
(collectively, the “GTC Indemnitees”) from and against any and all actions,
causes of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
GTC Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the “GTC
Indemnified Liabilities”), incurred by any GTC Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by Parent or Licensee in this Agreement, (b) any
breach of any covenant, agreement or obligation of Parent or Licensee contained
in this Agreement or (c) any cause of action, suit or claim brought or made
against such GTC Indemnitee by a third party (including for these purposes a
derivative action brought on behalf of Parent or Licensee or any subsidiary) and
arising out of or resulting from the execution, delivery, performance or
enforcement of this Agreement by GTC or World  (unless such action is based upon
a misrepresentation or breach of GTC or World’s representations, warranties or
covenants under this Agreement or any of the documents contemplated hereby, or
any violation by GTC or World of any securities laws, or any conduct by GTC or
World which constitutes fraud, gross negligence, willful misconduct or
malfeasance). To the extent that the foregoing undertaking by Parent and
Licensee may be unenforceable for any reason, Parent and Licensee shall make the
maximum contribution to the payment and satisfaction of each of the GTC
Indemnified Liabilities which is permissible under applicable law.
 
 
 
 

--------------------------------------------------------------------------------

 
 
9    Termination


9.1  Termination by Licensee or Parent


Licensee or Parent may terminate this Agreement under the following
circumstances:


If GTC or World shall apply for or consent to the appointment of a receiver,
trustee or liquidator of all or substantially all of its assets, file a
voluntary petition in bankruptcy or admit in writing the inability to pay its
debts as they become due, make a general assignment for the benefit of creditors
or take advantage of any insolvency law, subject to a thirty (30) day cure
period after written notice of termination by Licensee or Parent.

If GTC or World materially defaults in its performance of any of its material
obligations under this Agreement, subject to a thirty (30) day cure period.

If GTC or World materially breaches any of its representations and warranties
set forth in Section 7.


9.2  Termination by GTC or World


GTC or World may terminate this Agreement under the following circumstances:


If Licensee or Parent shall apply for or consent to the appointment of a
receiver, trustee or liquidator of all or substantially all of its assets, file
a voluntary petition in bankruptcy or admit in writing the inability to pay its
debts as they become due, make a general assignment for the benefit of creditors
or take advantage of any insolvency law, subject to a thirty (30) day cure
period after written notice of termination by GTC or World.


If Licensee or Parent materially defaults in its performance of any of its
material obligations under this Agreement, subject to a thirty (30) day cure
period.


If Licensee or Parent materially breaches any of its representations and
warranties set forth in Section 7.


10.    General Provisions


10.1  Entire Agreement; Amendment.  This Agreement embodies the entire
understanding of the Parties and supersedes all other past and present
communications and agreements relating to the subject matter. No amendment or
modification of this Agreement shall be valid unless made in writing and signed
by authorized representatives of both Parties.


10.2  Applicable Law, Venue and Jury Trial Waiver.  This Agreement, the
construction, interpretation, and enforcement hereof, and the rights of the
parties hereto with respect to all matters arising hereunder or related hereto
shall be determined under, governed by, and construed in accordance with the
laws of the State of New York without regard to the choice of law principles
thereof. Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the State of New York located in The
City of New York, Borough of Manhattan for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby,
and hereby irrevocably waives any objection that such suit, action or proceeding
is brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper.  Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law.  EACH PARTY
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH
OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
 
 
 

--------------------------------------------------------------------------------

 
 
10.3  Survival.  Each provision of this Agreement that would by its nature or
terms survive, shall survive any termination or expiration of this Agreement,
regardless of the cause.


10.4  Notices.  Notices pursuant to this Agreement shall be sent to the Parties
at the addresses on the signature page hereto and are effective when sent if
sent by a commercial carrier’s overnight delivery service or when received if
sent otherwise.


10.5  Construction.  The recitals and preamble to this Agreement, if any, are
hereby incorporated as an integral part of this Agreement as if restated herein
in full. Headings are included for convenience and reference only and are not
incorporated as an integral part of this Agreement. This Agreement may be
executed in any number of counterparts each of which shall be deemed an original
and as executed shall constitute one agreement, binding on all Parties, even
though all Parties do not sign the same counterpart.


10.6  Severability.  If any provision in this Agreement is held invalid,
illegal, or unenforceable in any respect, such holding shall not affect any
other provisions of this Agreement, and this Agreement shall be construed as if
it had never contained the invalid, illegal, or unenforceable provisions.


10.7  Remedies.  The failure of any Party to insist upon or enforce strict
performance by the other Parties of any provision of this Agreement, or to
exercise any right or remedy under this Agreement will not be interpreted or
construed as a waiver or relinquishment of that Party's right to assert or rely
upon any such provision, right or remedy in that or any other instance; rather,
the same will be and remain in full force and effect.  All rights and remedies
under this Agreement are cumulative of every other such right or remedy and may
be exercised concurrently or separately from time-to-time.


10.8  Further Acts.  Each Party shall, at the reasonable request of the others,
execute and deliver to the others such instruments and/or documents and shall
take such actions as may be required to more effectively carry out the terms of
this Agreement. GTC and World shall use commercially reasonable efforts to
obtain the consent of Globalstar, Inc. to the transactions contemplated herein
as soon as possible following the Effective Date.












[signature page follows immediately]


 
 
 

--------------------------------------------------------------------------------

 


The signatures of the undersigned indicate that they have read, understand and
agree with the terms of this Agreement and have the authority to execute this
Agreement on behalf of their represented Party and to bind their Party to all
the terms of this Agreement.


 
GLOBAL TELESAT CORP.
 
By: /s/ Glenn D. Estrella                                                


Name: Glenn D. Estrella


Title: Director


Address for U.S. mail delivery:


Mail Code: SWC
Kennedy Space Center, FL 32899
Attn:  President


Address for personal or courier delivery:


State Road 405, Building M6-306A, Room 1400
Kennedy Space Center, FL 32815
Attn: President


 
WORLD SURVEILLANCE GROUP INC.
 
By: /s/ Glenn D. Estrella                                                


Name: Glenn D. Estrella


Title: President


Address for U.S. mail delivery:


Mail Code: SWC
Kennedy Space Center, FL 32899
Attn:  President


Address for personal or courier delivery:


State Road 405, Building M6-306A, Room 1400
Kennedy Space Center, FL 32815
Attn: President
 
 
ORBITAL SATCOM CORP.


By: /s/ David Rector                                                        


Name: David Rector


Title: Chief Executive Officer


Address:


1990 N California Blvd., 8th Floor
Walnut Creek, California 94596
 
GREAT WEST RESOURCES, INC.

By: /s/ David Rector                                                         


Name: David Rector


Title: Chief Executive Officer


Address:
1990 N California Blvd., 8th Floor
Walnut Creek, California
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------